Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim of U.S. Patent No. 10636677. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention.  The pending claims are generic to patented claims 1-5, claiming the same apparatus structure.  There is no clear or explicit structural distinction.  A species (narrow) anticipates a generic claim therefore double patenting exists.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manna et al. (US 2018/0350563).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Manna et al. teaches a temperature-controlled fluid circuit comprising: 
a condenser ¶17configured to fluidly connect to an internal volume of a processing chamber Fig. 1, the processing chamber having a body Fig. 1, the internal volume being within the body, the condenser 160 further configured to condense a processing fluid into liquid phase ¶18 [note: this limitation is inherent to condensers]; 
a source conduit comprising: 
a first terminal end, the first terminal end for coupling to a first port on the body of the processing chamber, and a second terminal end, the second terminal end for coupling to a gas panel 150, wherein the gas panel is configured to provide a processing fluid into the internal volume of the processing chamber ¶17 (Fig. 1); and 
a gas conduit comprising: 
a first end, the first end coupled to the condenser and a second end, the second end configured to couple to a second port on the body of the processing chamber (Fig. 1).

Regarding claim 2, Manna et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: a pump 170 configured to fluidly connect to the gas conduit, the pump further configured to pump out a liquefied processing fluid from the internal volume of the body, through the first end of the gas conduit (Fig. 1).


Regarding claim 3, Manna et al. teaches a temperature-controlled fluid circuit of claim 2, further comprising: a heat exchanger fluidically coupled to the pump through a conduit on a downstream side of the heat exchanger, and coupled to the condenser through a second conduit on an upstream side of the heat exchanger ¶16.

Regarding claim 4, Manna et al. teaches a temperature-controlled fluid circuit of claim 3, wherein the heat exchanger is configured to further cool a condensed processing fluid, and the pump is further configured to remove the condensed processing fluid from the heat exchanger ¶16.

Regarding claim 5, Manna et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: one or more heaters coupled to the source conduit, the one or more heaters configured to maintain the processing fluid flowing through the source conduit at a temperature above a condensation point of the processing fluid flowing through the source conduit of the temperature-controlled fluid circuit ¶17 & Fig. 1.

Regarding claim 6, Manna et al. teaches a temperature-controlled fluid circuit of claim 5, further comprising: one or more temperature sensors operable to measure a temperature of the source conduit ¶s 16, 20 & 22.

Regarding claim 7, Manna et al. teaches a temperature-controlled fluid circuit of claim 6, further comprising: a temperature reading device coupled to the one or more temperature sensors, the temperature reading device configured (i.e. general purpose computer) to receive and display temperature measurements from the one or more temperature sensors disposed within the source conduit ¶22.

Regarding claim 8, Manna et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: an inlet isolation valve, the inlet isolation valve configured to control a flow the processing fluid to the internal volume of the body through the source conduit ¶17-19.

Regarding claim 9, Manna et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: one or more heaters coupled to the gas conduit, the one or more heaters configured to maintain the processing fluid flowing through the gas conduit at a temperature above a condensation point of the processing fluid flowing through the gas conduit of the temperature-controlled fluid circuit ¶17 & Fig. 1.

Regarding claim 10, Manna et al. teaches a temperature-controlled fluid circuit of claim 9, further comprising: one or more temperature sensors operable to measure a temperature of the gas conduit ¶s 16, 20 & 22.

Regarding claim 11, Manna et al. teaches a temperature-controlled fluid circuit of claim 10, further comprising: a temperature reading device coupled to the one or more temperature sensors, the temperature reading device configured to receive and display temperature measurements from the one or more temperature sensors disposed in the gas conduit ¶22.

Regarding claim 12, Manna et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: an outlet isolation valve, the outlet isolation valve configured to control a flow the processing fluid from the internal volume of the body through the gas conduit ¶16-22 & Fig. 1.

Regarding claim 13, Manna et al. teaches a temperature-controlled fluid circuit comprising: 
a gas conduit configured to fluidly couple to a port on a processing chamber body at a first end of the gas conduit, the gas conduit further configured to couple to a gas panel at a second end and a condenser at a third end ¶16-22 & Fig. 1;
a source conduit fluidly configured to fluidically couple to the gas panel at a first terminal end and configured to fluidly couple to the gas conduit by an inlet isolation valve at a second terminal end ¶16-22 & Fig. 1;
an exhaust conduit fluidly configured to couple to the condenser at a first end portion and fluidly coupled to the gas conduit by an outlet isolation valve at a second end portion ¶16-22 & Fig. 1;and 
one or more heaters coupled to the source conduit, the one or more heaters configured to maintain a processing fluid flowing through the source conduit at a temperature above a condensation point of the processing fluid flowing through the source conduit of the temperature-controlled fluid circuit ¶16-22 & Fig. 1.

Regarding claim 14, Manna et al. teaches a temperature-controlled fluid circuit of claim 13, further comprising: one or more temperature sensors operable to measure a temperature of the source conduit ¶16-22 & Fig. 1.

Regarding claim 15, Manna et al. teaches a temperature-controlled fluid circuit of claim 14, further comprising: a temperature reading device coupled to the one or more temperature sensors of the source conduit, the temperature reading device configured to receive and display temperature measurements from the one or more temperature sensors ¶16-22 & Fig. 1.

Regarding claim 16, Manna et al. teaches a temperature-controlled fluid circuit of claim 13, further comprising: an inlet isolation valve, the inlet isolation valve configured to control a flow the processing fluid to an internal volume of the processing chamber body through the source conduit; and an outlet isolation valve, the outlet isolation valve configured to control a flow the processing fluid from the internal volume of the processing chamber body through the gas conduit ¶16-22 & Fig. 1.

Regarding claim 17, Manna et al. teaches a temperature-controlled fluid circuit comprising: 
a gas conduit configured to fluidly couple to a port on a processing chamber body at a first end of the gas conduit, the gas conduit further configured to couple to a gas panel at a second end and a condenser at a third end; a source conduit fluidly configured to fluidically couple to the gas panel at a first terminal end and configured to fluidly couple to the gas conduit by an inlet isolation valve at a second terminal end ¶16-22 & Fig. 1. 
an exhaust conduit fluidly configured to couple to the condenser at a first end portion and fluidly coupled to the gas conduit by an outlet isolation valve at a second end portion ¶16-22 & Fig. 1; and 
one or more heaters coupled to the gas conduit, the one or more heaters configured to maintain a processing fluid flowing through the gas conduit at a temperature above a condensation point of the processing fluid flowing through the gas conduit of the temperature-controlled fluid circuit ¶16-22 & Fig. 1.

Regarding claim 18, Manna et al. teaches a temperature-controlled fluid circuit of claim 17, further comprising: one or more temperature sensors operable to measure a temperature of the gas conduit ¶16-22 & Fig. 1.

Regarding claim 19, Manna et al. teaches a temperature-controlled fluid circuit of claim 18, further comprising: a temperature reading device coupled to the one or more temperature sensors of the gas conduit, the temperature reading device configured to receive and display temperature measurements from the one or more temperature sensors ¶16-22 & Fig. 1.

Regarding claim 20, Manna et al. teaches a temperature-controlled fluid circuit of claim 17, further comprising: an inlet isolation valve, the inlet isolation valve configured to control a flow the processing fluid to an internal volume of the processing chamber body through the source conduit; and an outlet isolation valve, the outlet isolation valve configured to control a flow the processing fluid from the internal volume of the processing chamber body through the gas conduit ¶16-22 & Fig. 1.





Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (US 20190279879 A1).
Regarding claim 1, Singh et al. teaches a temperature-controlled fluid circuit comprising: 
a condenser ¶22-24configured to fluidly connect to an internal volume of a processing chamber Fig. 1, the processing chamber having a body Fig. 1, the internal volume being within the body, the condenser 160 further configured to condense a processing fluid into liquid phase ¶22-24 [note: this limitation is inherent to condensers]; 
a source conduit comprising: 
a first terminal end, the first terminal end for coupling to a first port on the body of the processing chamber, and a second terminal end, the second terminal end for coupling to a gas panel 150, wherein the gas panel is configured to provide a processing fluid into the internal volume of the processing chamber ¶22-24 (Fig. 1); and 
a gas conduit comprising: 
a first end, the first end coupled to the condenser and a second end, the second end configured to couple to a second port on the body of the processing chamber (Fig. 1).

Regarding claim 2, Singh et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: a pump 170 configured to fluidly connect to the gas conduit, the pump further configured to pump out a liquefied processing fluid from the internal volume of the body, through the first end of the gas conduit (Fig. 1).


Regarding claim 3, Singh et al. teaches a temperature-controlled fluid circuit of claim 2, further comprising: a heat exchanger fluidically coupled to the pump through a conduit on a downstream side of the heat exchanger, and coupled to the condenser through a second conduit on an upstream side of the heat exchanger ¶21.

Regarding claim 4, Singh et al. teaches a temperature-controlled fluid circuit of claim 3, wherein the heat exchanger is configured to further cool a condensed processing fluid, and the pump is further configured to remove the condensed processing fluid from the heat exchanger ¶22-24.

Regarding claim 5, Singh et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: one or more heaters coupled to the source conduit, the one or more heaters configured to maintain the processing fluid flowing through the source conduit at a temperature above a condensation point of the processing fluid flowing through the source conduit of the temperature-controlled fluid circuit ¶22-24 & Fig. 1.

Regarding claim 6, Singh et al. teaches a temperature-controlled fluid circuit of claim 5, further comprising: one or more temperature sensors operable to measure a temperature of the source conduit ¶22-24 & Fig. 1.

Regarding claim 7, Singh et al. teaches a temperature-controlled fluid circuit of claim 6, further comprising: a temperature reading device coupled to the one or more temperature sensors, the temperature reading device configured (i.e. general purpose computer) to receive and display temperature measurements from the one or more temperature sensors disposed within the source conduit ¶33-34.

Regarding claim 8, Singh et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: an inlet isolation valve, the inlet isolation valve configured to control a flow the processing fluid to the internal volume of the body through the source conduit ¶22-24 & Fig. 1.

Regarding claim 9, Singh et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: one or more heaters coupled to the gas conduit, the one or more heaters configured to maintain the processing fluid flowing through the gas conduit at a temperature above a condensation point of the processing fluid flowing through the gas conduit of the temperature-controlled fluid circuit ¶22-24 & Fig. 1.

Regarding claim 10, Singh et al. teaches a temperature-controlled fluid circuit of claim 9, further comprising: one or more temperature sensors operable to measure a temperature of the gas conduit ¶22-24 & Fig. 1.

Regarding claim 11, Singh et al. teaches a temperature-controlled fluid circuit of claim 10, further comprising: a temperature reading device coupled to the one or more temperature sensors, the temperature reading device configured to receive and display temperature measurements from the one or more temperature sensors disposed in the gas conduit ¶22-24 & Fig. 1.

Regarding claim 12, Singh et al. teaches a temperature-controlled fluid circuit of claim 1, further comprising: an outlet isolation valve, the outlet isolation valve configured to control a flow the processing fluid from the internal volume of the body through the gas conduit ¶22-24 & Fig. 1.

Regarding claim 13, Singh et al. teaches a temperature-controlled fluid circuit comprising: 
a gas conduit configured to fluidly couple to a port on a processing chamber body at a first end of the gas conduit, the gas conduit further configured to couple to a gas panel at a second end and a condenser at a third end ¶22-24 & Fig. 1;
a source conduit fluidly configured to fluidically couple to the gas panel at a first terminal end and configured to fluidly couple to the gas conduit by an inlet isolation valve at a second terminal end ¶22-24 & Fig. 1;
an exhaust conduit fluidly configured to couple to the condenser at a first end portion and fluidly coupled to the gas conduit by an outlet isolation valve at a second end portion ¶22-24 & Fig. 1;and 
one or more heaters coupled to the source conduit, the one or more heaters configured to maintain a processing fluid flowing through the source conduit at a temperature above a condensation point of the processing fluid flowing through the source conduit of the temperature-controlled fluid circuit ¶22-24 & Fig. 1.

Regarding claim 14, Singh et al. teaches a temperature-controlled fluid circuit of claim 13, further comprising: one or more temperature sensors operable to measure a temperature of the source conduit ¶22-24 & Fig. 1.

Regarding claim 15, Singh et al. teaches a temperature-controlled fluid circuit of claim 14, further comprising: a temperature reading device coupled to the one or more temperature sensors of the source conduit, the temperature reading device configured to receive and display temperature measurements from the one or more temperature sensors ¶22-24 & Fig. 1.

Regarding claim 16, Singh et al. teaches a temperature-controlled fluid circuit of claim 13, further comprising: an inlet isolation valve, the inlet isolation valve configured to control a flow the processing fluid to an internal volume of the processing chamber body through the source conduit; and an outlet isolation valve, the outlet isolation valve configured to control a flow the processing fluid from the internal volume of the processing chamber body through the gas conduit ¶22-24 & Fig. 1.

Regarding claim 17, Singh et al. teaches a temperature-controlled fluid circuit comprising: 
a gas conduit configured to fluidly couple to a port on a processing chamber body at a first end of the gas conduit, the gas conduit further configured to couple to a gas panel at a second end and a condenser at a third end; a source conduit fluidly configured to fluidically couple to the gas panel at a first terminal end and configured to fluidly couple to the gas conduit by an inlet isolation valve at a second terminal end ¶22-24 & Fig. 1. 
an exhaust conduit fluidly configured to couple to the condenser at a first end portion and fluidly coupled to the gas conduit by an outlet isolation valve at a second end portion ¶22-24 & Fig. 1; and 
one or more heaters coupled to the gas conduit, the one or more heaters configured to maintain a processing fluid flowing through the gas conduit at a temperature above a condensation point of the processing fluid flowing through the gas conduit of the temperature-controlled fluid circuit ¶22-24 & Fig. 1.

Regarding claim 18, Singh et al. teaches a temperature-controlled fluid circuit of claim 17, further comprising: one or more temperature sensors operable to measure a temperature of the gas conduit ¶22-24 & Fig. 1.

Regarding claim 19, Singh et al. teaches a temperature-controlled fluid circuit of claim 18, further comprising: a temperature reading device coupled to the one or more temperature sensors of the gas conduit, the temperature reading device configured to receive and display temperature measurements from the one or more temperature sensors ¶22-24 & Fig. 1.

Regarding claim 20, Singh et al. teaches a temperature-controlled fluid circuit of claim 17, further comprising: an inlet isolation valve, the inlet isolation valve configured to control a flow the processing fluid to an internal volume of the processing chamber body through the source conduit; and an outlet isolation valve, the outlet isolation valve configured to control a flow the processing fluid from the internal volume of the processing chamber body through the gas conduit ¶22-24 & Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/11/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822